Exhibit 10.1

Restricted Stock Award

No. ________

 

THE EXPLORATION COMPANY OF DELAWARE, INC.

RESTRICTED STOCK AWARD AGREEMENT

(Not Involving Payment of Purchase Price)

 

PART I

 

Recipient:        ___________________

 

Award Date (Date of Transfer to, and Acceptance of Award by, Recipient):

________, 2006  

Vesting Commencement Date:        

______, 2006  

Aggregate Number of Restricted Shares:

        ______ Shares of Common Stock  

Fair Market Value per Share on Award Date:

        $_______  

Vesting Schedule:

        _____ Shares on ______, 2007

                                      _____ Shares on ______, 2008

                                      _____ Shares on ______, 2009

 

THE COMPANY RECOMMENDS THAT RECIPIENT CONSULT WITH HIS OR HER PERSONAL TAX
ADVISOR UPON THE GRANTING OF THIS AWARD TO IDENTIFY STEPS TO MINIMIZE THE
RECIPIENT'S TAX LIABILITY.

 

RECIPIENT IS SPECIFICALLY URGED TO CONSIDER THE BENEFITS HE OR SHE MIGHT DERIVE
BY MAKING A SO-CALLED SECTION 83(b) ELECTION WITHIN 30 DAYS OF THE AWARD DATE.

 

Part II of this Agreement is attached hereto and incorporated herein for all
purposes.

 

EXECUTED to be effective as of the Award Date set forth above.

 

THE EXPLORATION COMPANY OF

DELAWARE, INC.

   

By:                                                             

 

Name:                                                        

 

Title:                                                          

 

                                                Address:

                                                500 North Loop 1604 East, Suite
250

                                                San Antonio, Texas 78232

                                                Attn: Chief Financial Officer or
General Counsel



 

 

RECIPIENT: PLEASE COMPLETE AND SIGN THIS RESTRICTED STOCK AWARD AGREEMENT AND
RETURN IT TO THE ADDRESS SHOWN ABOVE.

   

RECIPIENT:

     

                                                 

 

Name

   

Address:

 

                                                 

 

                                                 

   

PART II

 

This Restricted Stock Award Agreement (this "Agreement") is made and entered
into by and between The Exploration Company of Delaware, Inc., a Delaware
corporation (the "Company"), and the recipient named on Part I (the
"Recipient"), as of the date set forth on Part I (the "Award Date").

 

RECITALS

:  

The Company has adopted the The Exploration Company 2005 Stock Incentive Plan
(the "Plan") to provide an incentive for key employees, consultants and
directors of the Company or its Subsidiaries to remain in the service of the
Company or its Subsidiaries, to extend to them the opportunity to acquire a
proprietary interest in the Company so that they will apply their best efforts
for the benefit of the Company and its Subsidiaries, and to aid the Company in
attracting able persons to enter the service of the Company and its
Subsidiaries;

 

The Board of Directors of the Company (or the Compensation Committee of the
Company, if one has been authorized to administer the Plan by the Company's
Board of Directors (the "Committee")), believes that the grant of the restricted
stock award herein described to the Recipient is consistent with the purposes
for which the Plan was adopted;

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth in this Agreement and for other good and valuable consideration, the
Company and the Recipient agree as follows:

 

        1.         Restricted Stock Award. The Company hereby grants to the
Recipient the right (the "Award") to receive the aggregate number of shares set
forth on Part I (such number being subject to adjustment as provided herein) of
Common Stock, $0.01 par value per share, of the Company (the "Shares") on the
terms and conditions set forth in this Agreement. The Award granted under this
Agreement is intended to involve vesting restrictions (the "Restrictions")
constituting a "significant risk of forfeiture" within the meaning of Section 83
of the Code and

 

2

 

shall be so construed; provided, however, that the Company makes no
representation or warranty that such Award does so qualify and the Company shall
bear no liability in the event that such Award fails to so qualify.

 

        2.         Purchase Price. The Recipient shall not be required to make
any cash payment to acquire full ownership of the Shares, but will be required
to comply with the Vesting Schedule set forth on Part I, and the vesting
provisions set forth in paragraph 3 of this Agreement.

 

        3.         Vesting and Term of the Award.

 

                (a)         General. The Restrictions shall lapse in accordance
with the provisions of Part I. Shares which shall have vested shall be referred
to as "Vested Shares." Shares which shall not have vested shall be referred to
as "Unvested Shares." Shares may become Vested Shares in accordance with Article
IX of the Plan or Part I of this Agreement. In general, Unvested Shares may
become Vested Shares only if the Recipient has been continuously employed as a
full-time employee of the Company, a Subsidiary or an Affiliated Entity from the
Award Date to and including dates set forth in Part I.

 

                (b)         Change in Control. In the event of a Change in
Control as defined in the Plan, the provisions of the second paragraph of
Article IX of the Plan shall apply and cause Unvested Shares to become Vested
Shares upon the occurrence of the Change of Control, and the alternatives
specified in the first paragraph of Article IX (i.e., the assumption or
substitution of new awards) shall not be available.

 

        4.         Delivery of Shares. Share certificates evidencing Unvested
Shares will be issued, but held by the Company until such time as they become
Vested Shares. No Share certificates shall be physically delivered to the
Recipient until (a) such Shares have become Vested Shares; (b) all the
applicable taxes required to be withheld have been paid or withheld in full;
(c) approval of any governmental authority required in connection with the
issuance of Shares pursuant to this Agreement has been received by the Company;
and (d) if required by the Committee, the Recipient has delivered to the
Committee an Investment Letter in form and content satisfactory to the Company
as provided in paragraph 8 of this Agreement.

 

        5.         Termination of Employment.

 

                (a)         Death or Disability. If the Recipient ceases to be
employed by the Company, a Subsidiary or an Affiliated Entity due to the
Recipient's death or Disability (as defined in the Plan), then any and all
Shares awarded pursuant to this Agreement that are Unvested Shares as of the
date of the termination shall become Vested Shares as of the date of such
termination.

 

                (b)         Other Terminations; Special Circumstances. Subject
to subparagraph (a) above, if the Recipient's employment relationship is
terminated under special circumstances as determined by the Committee in
accordance with Section 8.2 of the Plan, the Committee, in its sole discretion,
may waive the vesting requirements, all or in part, otherwise applicable to such
Recipient's Unvested Shares. To the extent such vesting requirements are not
waived by the or cash dividends attributable to such Unvested Shares), shall
revert to the Company without any

 

3

Committee, all Shares that are Unvested Shares as of such termination (together
with any stock payment or other consideration to Recipient, and the Recipient
shall have no further right, title or interest in or to such Unvested Shares, or
to any stock or cash dividends attributable thereto.

 

        6.         Nontransferability. The Award granted by this Agreement is
made solely to the Recipient and is nontransferable. Unvested Shares acquired
under this Agreement are transferable by the Recipient only by will or pursuant
to applicable laws of descent and distribution. The Award and the Unvested
Shares, and any rights and privileges in connection therewith, cannot be
transferred, assigned, pledged or hypothecated by the Recipient, or by any other
person or persons, in any way, whether by operation of law, or otherwise, and
may not be subject to execution, attachment, garnishment or similar process. In
the event of any such occurrence, the Recipient's right to have any Unvested
Shares vest, and thereby become Vested Shares, will immediately and
automatically terminate.

 

        7.         Adjustments. If there is any change in the capital structure
of the Company through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, combination of shares or similar event (a
"Restructuring"), the rights of the Recipient to the Shares shall be adjusted as
provided in Article VII of the Plan. Nothing in this Agreement or in the Plan
shall affect in any way the right or power of the Company to make or authorize
any Restructuring.

 

        8.         Securities Act. The Company will not be required to issue or
deliver any Share certificates pursuant to this Award if, in the opinion of
counsel for the Company, such issuance would violate the Securities Act or any
other applicable federal or state securities laws or regulations. It is the
Company's intention that a registration statement under the Securities Act on
Form S-8 (or other applicable form) will be effective with respect to the Shares
at the time Unvested Shares become Vested Shares and are then delivered to the
Recipient. However, if for any reason such a registration statement is not in
effect at such time, the Committee may require that the Recipient, prior to the
delivery of any such Shares pursuant to this Award, sign and deliver to the
Company a written statement (an "Investment Letter") stating, as applicable,
that (a) the Recipient is purchasing the Shares for his own account and not with
a view to, or for sale in connection with, any distribution thereof, he has no
present or contemplated agreement, undertaking, arrangement, obligation,
indebtedness or commitment providing for the disposition thereof and he does not
currently have any reason to anticipate a change in the foregoing; (b) the
Recipient understands, if correct, that the Shares have not been registered
under the Securities Act or any applicable state securities laws or regulations
and, therefore, cannot be offered or resold unless the Shares are so registered
or an applicable exemption from registration is available; and (c) the Recipient
agrees, if correct, that the certificates representing the Shares may bear a
legend to the effect set forth in clause (b) above. The Investment Letter must
be in form and substance acceptable to the Committee in its sole discretion.

 

        9.         Notice. All notices required or permitted under this
Agreement must be in writing and personally delivered or sent by mail and shall
be deemed to be delivered on the date on which actually received by the Company
properly addressed to the person who is to receive it.

   

4

Until changed in accordance herewith, the Company and the Recipient specify
their respective addresses as set forth below:

 

                Company:

The Exploration Company of Delaware, Inc.

 

500 North Loop 1604 East, Suite 250

 

San Antonio, Texas 78232

                Attention:

Chief Financial Officer
or General Counsel

     

                Recipient: 

As indicated on Part I hereto.

 

        10.         Information Confidential. As partial consideration for the
granting of this Award, the Recipient agrees that he will keep confidential all
information and knowledge that he or she has relating to the manner and amount
of Recipient's participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to the Recipient's spouse, tax, legal and financial advisors, or a financial
institution to the extent that such information is necessary to obtain a loan.

 

        11.         Definitions; Copy of Plan. To the extent not specifically
provided in this Agreement or otherwise required by context, all capitalized
terms used in this Agreement but not defined herein shall have the same meanings
ascribed to them in the Plan. By the execution of this Agreement, the Recipient
acknowledges that he has received and reviewed a copy of the Plan.

 

        12.         Administration; Application of Provisions of the Plan. This
Agreement is subject to the terms and conditions of the Plan. The Plan will be
administered by the Board of Directors and by the Committee in accordance with
its terms. The Committee has sole and complete discretion with respect to all
matters reserved to it by the Board of Directors of the Company and by the Plan,
and decisions of the Board of Directors and of the Committee with respect to the
Plan and this Agreement shall be final and binding upon the Recipient. If a
conflict between the terms and conditions of this Agreement and the Plan exists,
the provisions of the Plan shall control.

 

        13.         Arbitration. Any legal or equitable claims or disputes
between Recipient and the Company, including without limitation, those arising
out of or in connection with the employment, or the termination of employment,
of Recipient by the Company (other than a suit for injunctive relief) will be
resolved exclusively by binding arbitration. This Agreement applies to the
following allegations, disputes, and claims for relief, but is not limited to
those listed: wrongful discharge under statutory law and common law; employment
discrimination based on federal, state, or local statute, ordinance, or
governmental regulation; retaliatory discharge or other action; compensation
disputes; tortious conduct; contractual violations (although no contractual
relationship, other than at will employment and this Agreement and agreement to
arbitrate, is hereby created); ERISA violations; and other statutory and common
law claims and disputes.

   

5

The arbitration proceedings shall be conducted in San Antonio, Texas in
accordance with the Employment Dispute Resolution Rules ("EDR Rules") of the
American Arbitration Association ("AAA") in effect at the time a demand for
arbitration is made. Recipient is entitled to representation by an attorney
throughout the proceedings at Recipient's own expense.

 

One arbitrator shall be used and shall be chosen by mutual agreement of the
parties. If, within 30 days after the Recipient notifies the Company of an
arbitrable dispute, no arbitrator has been chosen, an arbitrator shall be chosen
from a list or lists of proposed arbitrators submitted by the AAA pursuant to
its EDR Rules, except that (a) the number of preemptory strikes shall not be
limited, and (b) if the parties fail to select an arbitrator from one or more
lists, AAA shall not have the power to appoint the arbitrator but shall continue
to submit lists until the arbitrator has been selected. The arbitrator shall
coordinate, and limit as appropriate, all pre-arbitral discovery, which shall
include document production, information requests, and depositions. The
arbitrator shall issue a written decision and award stating the reasons
therefore. The decision and award shall be final and binding on both parties,
their heirs, executors, administrators, successors, and assigns. The costs and
expenses of the arbitration shall be borne evenly by the parties.

 

        14.         No Guarantee of Continuation of Employment.

 

                (a)         Employees Without an Employment Agreement. If the
Recipient does not have an employment agreement with the Company, this Agreement
shall not be construed to confer upon the Recipient any right to continue in the
employ of the Company or its Subsidiaries and shall not limit the right of the
Company or its Subsidiaries, in their sole discretion, to terminate the
employment of the Recipient at any time, with or without cause. The parties'
employment relationship is at will, and no other inference is to be drawn from
this Agreement. The Company may, at any time and from time to time, cause
Recipient to be employed by any entity that is a Subsidiary or Affiliated
Entity. Either party may terminate the employment relationship at any time for
any or no reason. Any agreement abrogating the at will relationship must be in
writing and signed by both Recipient and the Company.

 

                (b)         Employees With an Employment Agreement. If the
Recipient at any time during the vesting period is employed by the Company
pursuant to a then effective written employment agreement, the terms of such
employment agreement and of this Award shall be construed in such a manner as to
fulfill, insofar as possible, the purposes of both such agreements. However, the
grant of this Award shall not be deemed to enlarge in any manner the rights of
the Recipient under his or her applicable employment agreement, and all of the
Company's rights and remedies under such employment agreement shall remain in
full force and effect. If the Recipient's employment agreement affords him or
her the right to terminate such agreement on the basis of "good reason" or "good
cause," or for other similar reasons, then upon any such termination by the
Recipient, and notwithstanding any other provision to the contrary in the
employment agreement, the Company shall have the right to cause all Unvested
Shares to revert to the Company without any payment or other consideration to
Recipient.

 

        15.         No Obligation to Exercise. The Recipient shall have no
obligation to accept any Shares pursuant to this Agreement.

 

6



        16.         Governing Law; Construction. This Agreement shall be
governed by the laws of the State of Texas without regard to choice of law and
conflicts of law principles. Titles and headings are for ease of reference only
and shall not be considered in construing this Agreement. Pronouns shall be
deemed to include the masculine, feminine, neuter, singular and plural as the
context may require. References to paragraphs and exhibits are to paragraphs and
Exhibits of this Agreement unless otherwise indicated. All such Exhibits are
incorporated in this Agreement by reference and are a part hereof.

 

        17.         Amendments. This Agreement may be amended only by a written
agreement executed by the Company and the Recipient.

 

        18.         Right to Reacquire. The receipt by Recipient of Shares
pursuant to the Award shall be subject to the following terms and conditions:

 

                (a)         Restriction on Transfer. Other than testamentary
transfers or transfers pursuant to the laws of descent and distribution,
Recipient shall not sell, exchange, transfer, assign, encumber, or otherwise
dispose of any of the Unvested Shares to any person, corporation, partnership,
joint venture, trust or other entity without the prior written consent of the
Board of Directors of the Company or the Committee. Any transferee shall take
the Unvested Shares subject to all applicable terms and provisions of this
Agreement, including this paragraph, and shall, as a condition to the transfer
of the Unvested Shares, sign a Joinder Agreement attached as Exhibit A agreeing
to be bound by all applicable provisions of this Agreement.

 

                (b)         Definition of Owner. For purposes of paragraph 18 of
this Agreement, the term "Owner" shall include the Recipient and all subsequent
holders of the Unvested Shares who derive their chain of ownership through a
permitted transfer from the Recipient in accordance with paragraph 18(a).

 

                (c)         Agreement Applicable to Community Interests. Any
right or interest of a spouse of an Owner in Unvested Shares, whether such right
or interest is created by law (including community property laws) or otherwise,
shall for all purposes hereof be included in, deemed a part of and bound by the
same terms hereof as the Unvested Shares to which such right or interest relates
or appertains, and all provisions of this Agreement applicable to Unvested
Shares owned by an Owner shall be applicable to any right or interest which the
spouse of such Owner may have or be entitled to have therein.

 

                (d)         Purchase of Spouse's Interest in Unvested Shares. In
the event of the death of an Owner's spouse, or the divorce of an Owner and his
or her spouse, such Owner shall have the right to purchase all or any part of
the Unvested Shares (and any interest therein) to which such spouse (or the
estate of such spouse) is or may be entitled at a purchase price of $100 for all
such Unvested Shares. Such purchase shall be effected on the following terms and
conditions:

 

                         (i)         The Owner's right to purchase his or her
spouse's interest in the Shares shall continue for a period of 60 days from the
date of entry of the divorce decree or from the date of qualification of the
personal representative of the spouse in the event of death, as the

 

7

case may be, and shall be considered exercised by such Owner on the date on
which written notice of such exercise has been delivered or mailed, properly
addressed, to such spouse or the personal representative of such spouse.

 

                         (ii)         If the Owner shall fail to exercise his or
her right in its entirety in the manner and time prescribed, then the spouse or
the personal representative of the spouse, as the case may be, shall so notify
the Company in writing, which notice shall state the address of such spouse or
personal representative and the number of Unvested Shares (or interest in
Unvested Shares) owned by such spouse or the estate of such spouse. Thereupon
the Company shall have the right to purchase all Unvested Shares (and interests
therein) not purchased by such Owner for a period of 60 days following the
receipt by the Company of such notice at a purchase price of $100 for all such
Unvested Shares.

 

                         (iii)         The purchase right set forth in this
paragraph 18(d) shall terminate with respect to any Shares for which the
purchase right is not timely exercised under paragraphs 18(d)(i) and (ii).



        19.         Termination. The Company may terminate the Plan at any time;
however, such termination will not modify the terms and conditions of the Award
made under this Agreement without the Recipient's consent.

 

        20.         No Rights as a Shareholder. Recipient shall have the full
right to vote and to receive all dividends and other distributions paid or made
with respect to Vested Shares. With respect to Unvested Shares, (i) the voting
power shall be exercised only in accordance with the determination of the Board
of Directors of the Company, and such Unvested Shares cannot be voted by the
Owner in the absence of such determination; (ii) stock dividends and other stock
adjustments shall be treated as provided in Article VII of the Plan; and (iii)
cash dividends shall be held by the Company and paid to the Holder at such time
as Unvested Shares may become Vested Shares; however, if Unvested Shares revert
to the Company as provided in this Agreement, then any such cash dividends shall
also become the property of the Company.

 

        21.         Severability. If any provision of this Agreement is held by
final judgment of a court of competent jurisdiction to be invalid, illegal or
unenforceable, such invalid, illegal or unenforceable provision shall be severed
from the remainder of this Agreement, and the remainder of this Agreement shall
be enforced. In addition, the invalid, illegal or unenforceable provision shall
be deemed to be automatically modified, and, as so modified, to be included in
this Agreement, such modification being made to the minimum extent necessary to
render the provision valid, legal and enforceable. Notwithstanding the
foregoing, however, if the severed or modified provision concerns all or a
portion of the essential consideration to be delivered under this Agreement by
one party to the other, the remaining provisions of this Agreement shall also be
modified to the extent necessary to equitably adjust the parties' respective
rights and obligations hereunder.

 

        22.         Entire Agreement. Except as provided below, this Agreement,
including the exhibits and schedules attached hereto, if any (together with the
provisions of the Plan), contains the entire agreement of the parties with
respect to the subject matters hereto, and supersedes all

 

8



prior agreements between them, whether oral or written, of any nature whatsoever
with respect to the subject matter hereof. However, this Agreement does not
supersede the Company's rights under any agreement between Recipient and the
Company that (i) protects the Company's proprietary information or intellectual
property, or (ii) prohibits Recipient from competing with the Company or
soliciting the Company's customers, suppliers or employees; rather all such
rights of the Company under any such agreements shall be in addition to the
rights granted herein. In addition, if the Company and Recipient have entered
into a separate agreement concerning arbitration of claims, the Company shall
elect, within 10 days of notice from Recipient of a claim to be arbitrated,
whether any such arbitration shall be governed by the provisions of this
Agreement or of such separate agreement.

   

*        *        *        *        *

________________________________________________

 

Note:

Copies of this agreement were executed by directors and approximately 50
employees of The Exploration Company of Delaware, Inc. during the first quarter
of 2006 for a total of 349,000 shares. As previously disclosed on Form 8-K's
filed February 1, 2006 and February 10, 2006, directors and named officers were
granted restricted shares as follows:

Name and
Position

 

Restricted Shares
Granted

Vesting
Schedule

       

Stephen M. Gose, Jr.
Director

 

10,000

All shares shall vest on January 27, 2007

       

Michael J. Pint.
Director

 

10,000

All shares shall vest on January 27, 2007

       

Alan L. Edgar
Director

 

10,000

All shares shall vest on January 27, 2007

       

Robert L. Foree
Director

 

10,000

All shares shall vest on January 27, 2007

       

Dennis B. Fitzpatrick
Director

 

40,000

One-third each shall vest on January 27 of 2007, 2008 and 2009.

       

Jon Michael Muckleroy
Director

 

40,000

One-third each shall vest on January 27 of 2007, 2008 and 2009.

       

P. Mark Stark
Vice President, Treasurer and
Chief Financial Officer

 

30,000

One-third each shall vest on January 27 of 2007, 2008 and 2009.

       

James J. Bookout
Vice President, Chief Operating Officer

 

30,000

One-third each shall vest on January 27 of 2007, 2008 and 2009.

       

Roberto R. Thomae
Corporate Secretary and
Vice President Capital Markets

 

30,000

One-third each shall vest on January 27 of 2007, 2008 and 2009.

       

M. Frank Russell
Vice President, General Counsel

 

30,000

One-third each shall vest on March 23 of 2007, 2008 and 2009.

       

Richard A. Sartor
Controller

 

6,000

One-third each shall vest on January 27 of 2007, 2008 and 2009.

_______________________________________________________

 

9

SPOUSAL CONSENT

 

        I, spouse of                      , have read and am aware of,
understand and fully consent and agree to the provisions of the Agreement
attached hereto and its binding effect upon any interest, community or
otherwise, I may own now or hereafter in any Shares, and agree that the
termination of my marriage to                       for any reason shall not
have the effect of removing any Shares otherwise subject to the Agreement from
the coverage thereof. I hereby evidence such awareness, understanding, consent
and agreement by joining in the Agreement and by executing this Agreement below.

     

                                                                        

 

        Signature of Spouse

     

Printed Name:                                                  

     

Address:

 

                                                                        

 

                                                                        

   

10



 

 

EXHIBIT A

   

JOINDER AGREEMENT

   

        For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned, by execution of this Joinder
Agreement, agrees to become a party to the Restricted Stock Award Agreement
dated as of                      , 2006, by and between The Exploration Company
of Delaware, Inc., a Delaware corporation (the "Company"), and
                     , Recipient thereunder (the "Agreement"), a copy of which
is attached hereto as Exhibit A to the extent and as provided by this Joinder
Agreement. The undersigned acknowledges that by his execution of this Joinder
Agreement he will become a party to the Agreement for purposes of paragraph 18
(and only with respect to such paragraph), such paragraph providing for the
Company's right with respect to Unvested Shares issued pursuant to the
Agreement. The undersigned represents and warrants that he has read and consents
to, agrees to be bound by, the provisions of paragraph 18 of the Agreement.

 

EXECUTED to be effective the        day of                      , 2006.

     

                                                                        

 

Name:                                                             

   

SPOUSAL CONSENT TO JOINDER AGREEMENT

 

I, spouse of _____________, have read and am aware of, understand and fully
consent and agree to the provisions of the Agreement attached hereto and its
binding effect upon any interest, community or otherwise, I may own now or
hereafter in any Shares, and agree that the termination of my marriage to
___________ for any reason shall not have the effect of removing any Shares
otherwise subject to the Agreement from the coverage thereof. I hereby evidence
such awareness, understanding, consent and agreement by joining in the Agreement
and by executing this Joinder Agreement below.

     

                                                                        

 

Signature of Spouse

     

Printed Name:                                                  

     

Address:

 

                                                                        

 

                                                                        

 

11